DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 15/803,937, Applicant’s response filed on 05/18/2022.  No claims are currently amended by Applicant.  Claims 1-20 are currently pending in this application. 

Response to Arguments
3.	Applicant’s arguments filed 05/18/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 102
4.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.          Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US PG Pub No. 2014/0160852).

6.          With respect to claims 1 and 10, Lee teaches:
A method for forming a controllable resistive element (manufacturing method, see resistive RAM element, para 5, Abstract; see control for stack structure and gate electrode, para 28), comprising:
forming source and drain regions in a substrate (see source 114 and drain 116 on substrate, para 19); 
forming a battery stack on the substrate between the source and drain regions (forming a stack structure on the substrate, Abstract, para 9, 19); 
forming respective anode and cathode electrical connections to the battery stack (see electrical connection for accessing stack structure connections, para 34-35);  
forming respective source and drain electrical connections (forming source and drain electrode electrical connections, para 28, 34-35, 37-38); and
connecting the plurality of controllable resistive elements to neuron devices (see connecting device and stack structure to other similar devices, para 38-39).

7.          With respect to claim 2 and 11, Lee teaches:
forming a dielectric layer directly on the substrate before forming the battery stack on the substrate (see dielectric layer 106 under/before stack is formed, para 19).

8.          With respect to claim 3 and 12, Lee teaches:
wherein forming the battery stack comprises forming a first battery cell that includes an anode contact layer, an anode layer, an electrolyte layer, a cathode layer, and a cathode contact layer, with one of the anode contact layer and the cathode contact layer being in direct contact with the dielectric layer (see plurality of layers in stack, electrolyte layer, layers for anode and cathode connection, Abstract, para 9, 19).

9.          With respect to claim 4 and 14, Lee teaches:
wherein forming the battery stack further comprises one or more additional battery cells on the first battery cell (see connecting device and stack structure to other similar devices, para 38-39).

10.          With respect to claim 5 and 15, Lee teaches:
patterning the anode contact layer, the anode layer, the electrolyte layer, the cathode layer, and the cathode contact layer to be directly above a channel region of the substrate and not directly above the source and drain regions (see channel, source and drain regions of transistor substrate, Fig 4, Abstract, para 9, 19, 34-35, 37-38).

11.          With respect to claim 6 and 16, Lee teaches:
wherein forming the source and drain regions comprises implanting dopants into the substrate (see doped region formed in a substrate, para 9).

12.	With respect to claim 7 and 13, Lee teaches:
	wherein forming the battery stack on the substrate includes forming the battery stack directly on the dielectric layer (see forming battery stack directly on substrate dielectric layer, para 9, 19, 34-35, 37-38, Abstract, Figs 2-4).

13. 	With respect to claim 8 and 17, Lee teaches:	
	wherein the substrate includes a semiconductor material, such that a region of the substrate under the battery stack is a channel region that changes resistance with an applied voltage (see resistive RAM element, para 5).	

14.	With respect to claim 9 and 18, Lee teaches:
wherein forming the source and drain regions further comprises masking a channel region between the source and drain regions before implanting dopants into the substrate (see spacer as a mask, para 43).

15.	With respect to claim 19, Lee teaches:
connecting each of the plurality of controllable resistive elements to respective control circuitry (see control gate electrode, para 28).
	
16.	With respect to claim 20, Lee teaches:
wherein the control circuitry includes a write device and an erase device (see reading, writing, erasing the device, para 29, 35, 38-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851